343 S.W.3d 774 (2011)
Steven J. SCHLEICHER, Respondent,
v.
Robert C. SCHLEICHER, et al., Appellant,
Nancy R. Lee, St. Francis Woods, LLC and Bionic Real Estate Services, LLC, Defendants.
No. WD 72825.
Missouri Court of Appeals, Western District.
August 2, 2011.
Spencer J. Brown, Kansas City, MO, for respondent.
Joseph Jay Roper, Philip Vose Sumner, and Michael Leon Belancio, Kansas City, MO, for appellant.
Before Division Two: JAMES M. SMART, JR., P.J., MARK D. PFEIFFER and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Robert Schleicher appeals the trial court's denial of his motion to compel arbitration in a lawsuit that Steven Schleicher filed against him. He claims the trial court was required to stay the court proceedings and compel arbitration under the Federal Arbitration Act. He bases this on the contention that there is an agreement to arbitrate and the dispute is within the scope of the agreement. Finding no agreement to arbitrate, we affirm. Rule 84.16(b).